Name: Commission Regulation (EEC) No 3107/84 of 7 November 1984 amending Regulation (EEC) No 2950/84 introducing a countervailing charge on apples originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 /30 Official Journal of the European Communities 8 . 11 . 84 COMMISSION REGULATION (EEC) No 3107/84 of 7 November 1984 amending Regulation (EEC) No 2950/84 introducing a countervailing charge on apples originating in Poland Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of apples originating in Poland must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2950/84 of 22 October 1984 (3) introduced a countervailing charge on apples originating in Poland ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2950/84, '2,31 ECU' is hereby replaced by '6,22 ECU'. Article 2 This Regulation shall enter into force on 8 November 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 130 , 16 . 5. 1984, p . 1 . 0 OJ No L 278 , 23 . 10 . 1984, p . 8 .